DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 30-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.

Claims 22, 23, and 26-29 are under consideration in this office action.

Information Disclosure Statement
The information disclosure statement filed 4/26/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22, 23, and 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. 
According to the 2019 Revised Patent Subject Matter Eligibility Guidelines (2019PEG), the claims are first analyzed to determine if it is directed to one of the acceptable statutory categories of invention (i.e. process, machine, manufacture, or composition of matter).  Claims 22 and 23-29 is drawn to a composition of matter comprising crustacean muscle stem cells and/or fat stem cells.  Thus claims 22 and 23-29 meet the requirements for step 1 of the analysis.
Second, the claims are assessed to determine if it is directed to a judicial exception under step 2A.  Under 2019PEG, “directed to” is determined via a two-prong inquiry: (1) Does the claim recite a law of nature, a product of nature, a natural phenomenon, or an abstract idea; and (2) Does the claim recite additional element(s) that integrate the judicial exception into a practical application.  The phrase, “integration of a practical application”, requires the presence of an additional claim element(s) or a combination thereof to apply, rely on or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception, such that the claim does not monopolize the judicial exception. (See MPEP § 2106.05 for examples of integration of practical application).  
Regarding the first prong (1), claims 22, and 23-29 are directed to crustacean muscle stem cells and/or fat stem cells.  Crustacean muscle stem cells and/or fat cells are products of nature because they are cells found in crustaceans in nature.  Thus, the first prong of the inquiry demonstrates that claims 22 and 23-29 do recite a judicial exception.  Regarding the second prong (2), claims 22 and 23-29 recite the additional elements, “a renewable crustacean stem cell line”.  These are attribute of the claimed product and do not impart any particular application to the claimed judicial exception.  Thus, since the additional elements solely provide structural/functional limitations or to the stem cell product, the claim do not recite any additional elements or a combination thereof that integrates the judicial exception identify in prong 1 as being integrated into a practical application.  Further since the claims are not meaningfully limited to any particular practical application, the generic nature of the claim appears to monopolize the claimed stem cell product. Thus, claims 22 and 23-29 meets the requirement of step 2A as being directed to a judicial exception.  
Third, if a judicial exception is present in the claims, they are further assessed to determine if the claim recites any additional elements or steps that are sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  
Claim 22 additional recites that the stem cell product is a “stem cell line” and that it is “renewable”.  The term “renewable” does not further impart any structural or functional distinction to the claimed stem cell product because stem cells by definition have the property of self-renewal.  The recitation of “cell line” means that the cells have been isolated from their primary crustacean source and placed in culture to be cultivated.  The claim does not specify any structural/functional distinction between the muscle and fat stem cells of the stem cell line and their natural counterpart.  As such, the recitation of “cell line” only imparts the limitation of being isolated.
Under the holding of Myriad, an isolated but otherwise unchanged nucleic acid was not patent eligible subject matter because it was not different enough from what exists in nature to avoid improperly tying up the future use and study of naturally occurring nucleic acid.  The muscle and/or fat stem cells of the claim is analogous to the isolated nucleic acid in Myriad.  The claimed muscle and/or fat stem cell can be interpreted as being an isolated stem cells that is otherwise an unchanged.  Thus, similar to the isolated nucleic acid, the isolated muscle and/or fat stem cell is not patent eligible subject matter because it is not different enough from the muscle and/or fat stem cells that exists in crustaceans in nature to avoid improperly tying up the future use and study of the naturally occurring muscle and/or fat stem cell.  As such, claim 22 does not meet the requirements of step 2B of the 2019PEG because the isolated or “cell line” nature of the claimed crustacean muscle and/or fat stem cell(s) does not impart a significant distinction to the claimed cells to distinguish it from its natural counterpart. Thus, claim 22 does meet all the requirements of the 2019PEG and therefore deemed patent ineligible.
Regarding claim 23, this claim further specifies the cell line is obtainable by completing at least 10 passages.  This process language does not impart any additional structural or functional properties to the claimed stem cell product.  As such, it also does not provide a marked distinction from its natural counterpart. Thus, claim 23 does meet all the requirements of the 2019PEG and therefore deemed patent ineligible.
Regarding claim 26, this claim specifies that the muscle stem cells differentiate into myofibers.  This is a functional property inherent to muscle stem cells.  As such, this claim also does not impart any additional structural or functional properties to the claimed stem cell product.  As such, it also does not provide a marked distinction from its natural counterpart. Thus, claim 26 does meet all the requirements of the 2019PEG and therefore deemed patent ineligible.
Regarding claim 27, this claim specify that the muscle stem cells are immortalized.  The claim does not specify any structural element that additional “immortalize” in a manner that is different from the inherent property of self-renewal.  As such, it also does not provide a marked distinction from its natural counterpart. Thus, claim 27 does meet all the requirements of the 2019PEG and therefore deemed patent ineligible.
Regarding claims 28 and 29, these claims specify species of crustaceans from which the muscle and/or fat stems cells are derived.  All of the species are naturally occurring crustaceans.  As such, these claims do not provide a marked distinction from their natural counterpart. Thus, claims 28 and 29 do meet all the requirements of the 2019PEG and therefore deemed patent ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22 and 23-29 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Forgacs (US 8,703,216 publication date:4/22/2014; effectively filed:7/26/2011).
This rejection is intended to demonstrate the breadth of the claims.
Regarding claim 22, the claimed stem cell line product solely requires the structural limitations of crustacean muscle and/or fat stem cell.  The claim does not require that the muscle and/or fat stem cells be isolated.  As such, the breadth of the claimed cell product encompasses muscle and/or fat stem cells present in a crustacean.  In other words, the breadth of the claims encompasses the disclosure of a crustacean because crustaceans comprise muscle and/or fat stem cells that are structurally indistinguishable from the claimed stem cell line.
Forgacs discloses crustaceans from which cells can be obtained (col 13, lines 61-63).  
Regarding claim 23, this claim specifies the method by which the stem cell line is obtained.  It does not impart any additional structural and/or functional distinction to the crustacean muscle and/or fat stem cells.  As such disclosure of crustaceans by Forgacs meets the limitations of the claim.
Regarding claim 26, this claim describes a property inherent to the claimed stem cell.  As such, the disclosure of crustaceans by Forgacs encompasses the limitations of the claims.
Regarding claim 27, this claim specifies that the muscle stem cells are immortalized.  The claims do not specify any structural limitations that impart the immortalization.  As such, the breadth of the term immortalized encompasses the inherent property of self-renewal in muscle stem cells.  Thus, the disclosure of crustaceans by Forgacs meets the limitations of claim 27. 
Regarding claims 28 and 29, Forgacs discloses the crustacean species such as crab, crayfish, lobster, prawn, and shrimp (col 13, lines 61 to 63).
In conclusion, the prior art of Forgacs anticipates the claims because the breadth of the claims encompasses a crustacean that inherently comprises the claimed stem cells.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Inventions:  A renewable crustacean cell line comprising muscle and/or fat stem cells.
Breadth of the Claims:  The claims are broad and interpreted as discussed above in the 101 and prior art rejection.  The claims also encompass an established, stable crustacean stem cell line comprising muscle stem cell and/or fat stem cells.
Specification Guidance/Working Examples:  While the specification contemplates the establishment of crustacean stem cell lines, the specification does not provide specific guidance to establish such stem cell lines.  Example 5 (p. 18 of the specification) describes a generalized method of preparing crustacean tissue for the isolation of adipose stem cells lines and placing them in culture.  The method further refers to Bunnell et al 2008 for specific means that separate adipose stem cells from epidermal or stromal cells.  However, Bunnell et al 2008 (Bunnell et al. Methods 45(2):115-120) is a method established for producing human and mammalian adipose stem cell lines (see how document).  However, the specification does not provide specific guidance to means of establishing primary crustacean adipose stem cell cultures to produce stable cell lines.
Example 6 (page 19) from the specification provides general guidance to isolation of crustacean primary muscle stem cell.  The specification describes cleaning the crustacean and isolating muscle stem cells.  The specification refers to Shashikumar and Desai 2008 stating that crab muscle stem cells are cultured at 20-24 degrees C. However, Shashikumar and Desai (Cytotechnology 56:161-169, 2008) pertain to the development of primary crab hepatopancreatic cell culture (see whole document), not muscle stem cells or muscle stem cell lines.  The specification also refers to Neumann et al 2000 crayfish muscle stem cell culture temperature parameters.  However, Neuman et al 2000 pertains to transformation of neural tissue cells from crayfish (Neuman et al. In vivo 12(5):691-8, 2000; see abstract), not muscle stem cells or cell lines.  The specification also refers to Stepanyan et al for culture conditions of lobster muscle stem cells or cell lines.  However, Stepanyan et al pertains to the development of primary culture of lobster olfactory sensory neurons (Stepanyan et al. Chem. Senses 29:179-187, 2004, see whole document), not muscles stem cells or cell lines.
Thus, while the specification contemplates the production of a renewable crustacean muscle and/or fat cell line.  The specification fails to provide specific guidance to a means of identifying and isolating these cells.  The specification also fails to provide specific guidance to a means of establishing a primary culture of crustacean muscle and/or fat cells which is need to ultimately develop a stable and renewable crustacean muscle and/or fat cell line as claimed.  As such, the specification does not enable a renewable crustacean stem cell line comprising muscle and/or fat stem cells as claimed.  Further the ordinary artisan would be completely reliant upon the teachings of the prior art to make the claimed crustacean stem cell line.
State of the Art:  Guo (Guo. Journal of Cell and Developmental Biology 1(3):1, 2017) reports, “In contrast to mammalian, fist and insect where the development of cell lines has become routine, the establishment of cell lines from marine invertebrates has been encountered with big obstacles, and up to date, there is still no continuous cell lines established from marine invertebrates (col 1, paragraph 1)…Despite numerous attempts, no continuous shrimp cell line has yet been established due to an absence of active mitosis and failure to be immortalized in the in-vitro cultured shrimp cells (col 1, paragraph 3). Regarding shrimp embryonic-type stem cell, Guo reports, “The embryonic cell monolayer can survive over 23 days and be subcultured only once due to the absence of active mitosis.” (Col 1, paragraph 3).”
Similar to Guo, Ma et al (Review in Aquaculture (2017), 9:88-98) reports, “It has been over two decades since the first attempt was made in shrimp cell culture by Chen et al (1986)…However, the problem of subculture and the establishment of stable or continuous shrimp cell lines still remain to be resolved”.  See page 88, paragraph bridging col 1 and 2). 
Thus, review of the prior art teaches crustacean cell lines of any type, let alone stem cells, were hindered by a lack of a means to subculture and maintain a stable and continuous crustacean cell line.  
Vogt (Biol Rev 97:817-850, 2022) reports that invertebrate stem cells are quite different from vertebrate stem cells.  They are much more frequent in invertebrates and are not located in stem cell niches, are not lineage-specific, and can enhance potency in adult life (p. 843, section 4, paragraph).  As such, the methods used to develop vertebrate stem cell lines would not predictably extrapolate to the development of invertebrate cell lines.  
Overall, a review of the art teaches that development of stem cell lines as claimed had not been established and were unpredictable.  Methods developed in mammals, vertebrate, and even insect do not predictably translate into successful means of stablishing crustacean cell lines, let alone stem cell lines.  Means of isolating the stem cell lines and markers to select them were not developed as well as medium and culture conditions to promote crustacean muscle and fat stem cell proliferation and subculture were not established.  As such, the art fails to supplement the shortcoming of the specification and further teaches unpredictability in the making of a crustacean stem cell line as claimed.
Amount of Experimentation:  Given the state of the art and the specification fail to provide sufficient guidance to identification, isolation, selection, and subculture of crustacean stem cell lines as claimed, the amount of experimentation goes beyond routine experimentation into discovery experimentation to determine if crustacean stem cell line can be established.  This level of experimentation is considered undue.
In conclusion the claims lack enablement because the neither the specification nor the art provide sufficient specific guidance to the identification, isolation, selection, and subculture of crustacean muscle and/or fat cells to arrive as the claimed crustacean stem cell line.  Further, the art teach that development of such stem cell lines is unpredictable and the experimentation needed would be to determine if such stem cell lines could even be established, which is undue.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 17/422,596 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims have overlapping, non-mutually exclusive subject matter.
Regarding claim 22, copending claim 24 renewable crustacean cell line comprising primary muscle cells, wherein the muscle cells are stem cells.  Copending claim 24 differs from instant claim 22 because the copending claim additionally recites “and/or fat stem cells”.  As such, copending claim 24 renders claim 22 obvious because it discloses crustacean muscle stem cells.
Regarding instant claim 26, the claim recites functional limitations inherent to stem cells.  Therefore, copending claim 24 discloses the limitations of instant claim 26 as well.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632